Citation Nr: 0614158	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-39 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


FINDINGS OF FACT

1.   The RO denied service connection for bilateral hearing 
loss in a June 1995 rating decision; the veteran did not 
initiate an appeal upon notice of that decision.

2.  Evidence received since the June 1995 rating decision is 
new, relevant, and raises a reasonable possibility of 
substantiating the claim.

3.  The evidence, as a whole, is against a finding of a nexus 
between the veteran's current bilateral hearing loss and his 
period of active service from June 1974 to June 1977.


CONCLUSIONS OF LAW

1.  The June 1995 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2005).

2.  New and material evidence has been received since the 
June 1995 rating decision to reopen a claim for service 
connection for bilateral hearing loss.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).  

3.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied service connection for bilateral 
hearing loss in a June 1995 rating decision.  It notified the 
veteran of the decision, but he did not initiate an appeal.  
Therefore, the RO's decision of June 1995 is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2005).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary to consider the patently incredible 
to be credible").

The Board notes that, in the April 2004 rating decision, the 
RO explained that it had reopened the veteran's claim based 
on new and material evidence but denied the claim on the 
merits.  However, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the claim before proceeding to the merits of the appeal.

The RO denied service connection for bilateral hearing loss 
in its June 1995 rating decision because there was no 
evidence of a current disability.  In this case, the Board 
finds that evidence received since the June 1995 rating 
decision is new and material.  Specifically, a May 2003 
statement from "D.H.," M.D., the veteran's private 
physician, opined that the veteran's bilateral hearing loss 
was at least likely as not caused by his service in the 
artillery unit.  The Board finds that this evidence is new 
and material within the meaning of 38 C.F.R. § 3.156(a).  
Therefore, the claim is reopened.  38 U.S.C.A. § 5108.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.    

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases, such as hearing loss associated with 
organic diseases of the nervous system, are presumed to have 
been incurred in service, although not otherwise established 
as such, if manifested to a degree of ten percent or more 
within one year of the date of separation from service.  38 
U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Initially, the Board notes the lapse of many years between 
the veteran's separation from service and the first treatment 
for the claimed disorder.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

Service personnel records show that the veteran had service 
from June 1974 to June 1977 as a field artillery battery man 
and that the veteran reported cumulative exposure to 
artillery and munitions fire.  However, at a March 2004 VA 
examination, the veteran reported not experiencing hearing 
difficulties until around 1994 and also revealed a history of 
noise exposure in civilian employment as a truck driver for 
30 years, providing factual evidence against this claim.  

Although the VA examiner diagnosed the veteran with 
moderately severe sensorineural hearing, he opined that the 
etiology of the hearing loss is not at least as likely due to 
the noise exposure experienced by the veteran in service, 
noting that the slight decrease in hearing between the 
veteran's 1974 entrance hearing test and 1977 discharge 
hearing test was statistically insignificant.  The VA 
examiner reviewed all of the veteran's service records the 
entire claims file prior to the audiometric evaluation.  

Although Dr. D.H. opines that the veteran's hearing loss was 
at least as likely as not the result of his service in the 
artillery unit, the Board notes that, by Dr. D.H.'s own 
admission, he did not have access to the veteran's service 
medical records to support his claim, limiting the probative 
value of the opinion.   

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  

In this case, the Board finds the VA medical opinion is more 
probative than the opinion from Dr. D.H.  Specifically, the 
VA medical opinion is clearly based on a review of the 
relevant evidence of record.  On the other hand, there is no 
objective confirmation that Dr. D.H.'s opinion is based on 
anything other than the veteran's history.  The veteran's 
personal opinion that he has suffers from bilateral hearing 
loss that is somehow related to service is not competent 
evidence needed to establish service connection.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  As the 
Board affords greater weight and probative value to the VA 
medical opinion, there is no relative equipoise as between 
the two medical opinions of record.  38 U.S.C.A. § 5107(b).  

Furthermore, there was no evidence of hearing loss within one 
year of the veteran's service for purposes of establishing a 
presumptive service connection.  

The Board must find that both the service records and, more 
importantly, post-service medical records provide evidence 
against this claim, indicating a condition that began many 
years after service.  The Board therefore concludes that the 
preponderance of the evidence is against service connection 
for bilateral hearing loss.  38 U.S.C.A. § 5107(b).  The 
appeal is denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated July 2003, as well as 
information provided in the June 2004 statement of the case, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the June 2004 statement of the case 
includes the text of the regulation that implements the 
statutory notice and assistance provisions.  Although there 
was no notice informing the veteran to submit all relevant 
evidence in his possession, see Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the Board emphasizes that the 
veteran has not made any showing or allegation of any defect 
in the provision of notice that resulted in some prejudice 
toward him.  Accordingly, the Board finds that the RO has 
provided all required notice.  38 U.S.C.A.  § 5103(a); 38 
C.F.R. §  3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In any event, the Board finds any error to 
be harmless as there is no indication of additional records 
regarding this claim that the VA does not have.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.   

In addition, in Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), the Court specified the type of notice 
required, in addition to the notice described in 
Dingess/Hartman, when a claimant petitions to reopen a 
previously finally denied claim with new and material 
evidence.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to reopen 
and substantiate his claim for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board again 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes above that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In addition, given the favorable outcome on the issue of new 
and material evidence, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision on this issue. Id.

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, service personnel records, 
private medical records from Dr. D.H., and a VA examination.  
The veteran submitted a private physician statement and lay 
evidence in the form of opinion letters from his spouse and 
himself.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

As new and material evidence has been received, the claim for 
service connection for bilateral hearing loss is reopened.  
To that extent, the appeal is granted.  

Service connection for bilateral hearing loss is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


